DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the ligand" in lines 3, 4.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claims 4-7 are indefinite due to their dependence on indefinite claims.
The term “a higher quantum efficiency and a lower surface roughness value” in claim 12 is a relative term which renders the claim indefinite. The term “a higher quantum efficiency and a lower surface roughness value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The limitation “a higher quantum efficiency and a lower surface roughness value compared to a reference transition metal-dichalcogenide thin layer manufactured by an atomic layer deposition method” renders the claim 12 indefinite because the claim referrers to unspecified “transition metal-dichalcogenide thin layer manufactured by an atomic layer deposition method.” Thus, it is unclear what the values of “quantum efficiency and “a surface roughness” are and the bounds of claim 12 are indefinite.
The term “a higher maximum peak value and smaller standard deviation of maximum peak values” in claim 13 is a relative term which renders the claim indefinite. The term “a higher maximum peak value and smaller standard deviation of maximum peak values” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Claim 14 is indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKee (US 2021/0269915).
Regarding claim 1, McKee discloses a method for manufacturing a transition metal-dichalcogenide thin film, the method comprising:  5preparing a base substrate within a chamber ([0045]); preparing a precursor including a transition metal (Fig.1, numeral 12); repeatedly carrying out, multiple times ([0054]), providing the precursor (12) onto the base substrate and purging the chamber (15) ([0051]), thereby forming a preliminary thin film, to which the precursor is adsorbed ([0055]), 10on the base substrate; and manufacturing a transition metal-dichalcogenide thin film by heat-treating the preliminary thin film in a gas atmosphere containing a chalcogen element ([0063]).
Regarding claim 2, McKee discloses wherein the precursor includes the transition metal and a ligand which are coordinately bonded to each other ([0011]).
Regarding claim 3, McKee discloses wherein a temperature of the base 20substrate is controlled in the forming of the preliminary thin film depending on binding force between the transition metal and the ligand ([0046]; note: claim does not specify how the temperature depends on binding force).
Regarding claim 5, McKee discloses wherein at least a part of the precursor 5is thermally decomposed and adsorbed onto the base substrate in the forming of the preliminary thin film ([0051]).
Regarding claim 8, McKee discloses wherein the transition metal-dichalcogenide thin film is represented by a chemical formula 20MX2, the M includes at least one from the group consisting of Ti, V, Cr, Mn, Fe, Ni, Zr, Nb, Mo, Tc, Ru, Pd, Hf, Ta, W, Re, and Pt, and the X includes at least one from the group consisting of S, Se, and Te ([0076]).
Regarding claim 9, McKee discloses wherein the forming of the preliminary 45thin film and the manufacturing of the transition metal-dichalcogenide thin film are carried out in chambers independent from each other ([0063]; note: ex situ).
Regarding claim 10, McKee discloses wherein a gas atmosphere containing a chalcogen element is provided into the chamber in the forming of the preliminary thin film after the manufacturing of the preliminary thin film ([0063]).
Regarding claim 11, McKee discloses wherein the transition metal-dichalcogenide thin film is manufactured into a monolayer ([0008]).
Regarding claim 12, McKee discloses a transition metal-dichalcogenide thin film comprising a transition metal and a chalcogen element ([0186]), wherein the transition 15metal-dichalcogenide thin film has a higher quantum efficiency and a lower surface roughness value ([0040]; see 112 rejection above)) compared to a reference transition metal-dichalcogenide thin layer manufactured by an atomic layer deposition method (note: “a reference transition metal-dichalcogenide thin layer manufactured by an atomic layer deposition method” is a product by process limitaiton. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985))
Regarding claim 13, McKee discloses the transition metal-dichalcogenide thin film of claim 12, wherein, when measuring a Raman spectrum, the transition metal-dichalcogenide thin film includes a higher maximum peak value and a smaller standard deviation of maximum peak values (Fig.15) for each region compared to the reference transition metal-dichalcogenide thin layer (see 112 rejections above).
Regarding claim 14, McKee discloses wherein the transition metal-dichalcogenide thin film includes MoS ([0179]),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee.
Regarding claim 4, McKee does not explicitly disclose wherein a temperature of the base 25substrate is increased in the forming of the preliminary thin film 44as the binding force between the transition metal and the ligand is increased.
McKee however discloses that a temperature of the based substrate is controlled  depending on the type of the film being deposited ([0046]).  McKee further discloses the precursor has a ligand bonded to the transition metal ([0011]).
It would have been therefore obvious to one of ordinary skill int the art at the time the invention was filed to adjust a temperature of the base 25substrate to be in claimed range for the purpose of optimization film deposition (McKee, [0046]).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee as applied to claim 5 above, and further in view of Kim (US 2016/0122868).
Regarding claim 6, McKee discloses and the 10precursor is stacked on at least a part of the preliminary thin film (Fig.1, numeral 12).
McKee does not disclose wherein the preliminary thin film completely covers an entire surface of the base substrate.
Kim however discloses forming a transition metal chalcogenide on a substrate in a uniform thickness and a large area ([0058]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify McKee with Kim to have the preliminary thin film completely covers an entire surface of the base substrate for the purpose of forming a transition metal chalcogenide on a substrate in a uniform thickness and a large area.  

Regarding claim 7, McKee discloses wherein the at least a part of the preliminary thin film, on which the precursor is stacked, includes a first portion, and a second portion on the first portion, and wherein 15the precursor of the second portion is thermally decomposed and adsorbed onto the precursor of the first portion (Fig.1, [0051]; note any portions of the precursor could be defined as “a first”, “a second” and “a third”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891